U.S. Bank N.A. v Balderston (2018 NY Slip Op 05421)





U.S. Bank N.A. v Balderston


2018 NY Slip Op 05421


Decided on July 25, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


791 CA 17-01920

[*1]U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL ASSET SECURITIES CORPORATION HOME EQUITY MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-KS2, PLAINTIFF-RESPONDENT,
vMICHAEL BALDERSTON, ET AL., DEFENDANTS, AND PHILIP CIUFO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


PHILIPPONE LAW OFFICES, ROCHESTER (JAMES V. PHILIPPONE OF COUNSEL), FOR DEFENDANT-APPELLANT.
RAS BORISKIN, LLC, WESTBURY (CHRIS LESTAK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered January 27, 2017. The order, inter alia, granted the motion of plaintiff for summary judgment against defendant Philip Ciufo, and struck the answer of that defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in U.S. Bank N.A. v Balderston ([appeal No. 1] — AD3d — [July 25, 2018] [4th Dept 2018]).
Entered: July 25, 2018
Mark W. Bennett
Clerk of the Court